Citation Nr: 1233844	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  08-18 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in May 2011.  A transcript of the hearing has been associated with the record.


FINDING OF FACT

The most competent and credible evidence of record shows that Meniere's disease was not manifest during active service, an organic disease of the nervous system was not manifest within one year of separation from service, Meniere's disease is not attributable to active service, and Meniere's disease was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Meniere's disease was not incurred in or aggravated by active service, may not be presumed to have been incurred therein, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

THE VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that a letter dated in December 2009 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, the Board finds that even if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice in the above letter that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letter as well as the rating decision, the statement of the case, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2011 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the undersigned Acting Veterans' Law Judge asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability was related to his service and/or an already service connected disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that has since not been associated with the claims file.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the Acting Veterans' Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and post-service records from the San Antonio VA Medical Center and San Antonio Orthopedic Group.

The RO also provided the Veteran with VA examinations in December 2009 and September 2010 which are adequate to adjudicate the claim because, after a review of the record on appeal and a comprehensive examination of the claimant, the examiners provided the medical opinions as to the origins or etiology of the Veteran's disability which opinions were supported by citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

LEGAL CRITERIA

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty. 38 U.S.C.A. § 1110.  To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Certain chronic diseases, such as an organic disease of the nervous system, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2011). 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Board notes that 38 C.F.R. § 3.310 was amended on September 7, 2006. As the claim was filed in June 2009, the amendment is applicable in the present claim.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

ANALYSIS

The Veteran has appealed the denial of service connection for Meniere's disease. He claims his disability is secondary to his service connected bilateral hearing loss disability and tinnitus.  In the alternative, it is alleged that it was caused directly by his military service/

a.  Secondary Service Connection 

Regarding service connection for Meniere's disease on a secondary basis, the Board notes that at the December 2009 VA examination it was found that there were no objective findings on examination of Meniere's disease.  Subjectively, however, the Veteran had episodes twice a week.  Bilateral constant tinnitus was diagnosed.  According to the examiner, "the etiology of the tinnitus was at least as likely as not the Meniere's disease."  The examiner stated that it was unlikely that the Veteran's Meniere's disease was associated with service as the etiology for Meniere's disease was not related to the noise exposure.  

Physician Assistant, J.C., stated in April 2010 that the Veteran had a long history of tinnitus which is common with Meniere's disease and that it was very possible that the Veteran's vertigo and hearing loss are also service connected.  

In the September 2010 VA examination, the Veteran reported that he noticed dizziness for at least 25 years.  He reported having hearing loss and tinnitus since service around 1975.  According to the Veteran, he noticed decreased hearing and increased tinnitus associated with his "dizzy" episodes.  

The VA examiner opined that Meniere's disease was not caused by or a result of, nor permanently aggravated by the service connected hearing loss and/or tinnitus.  He stated that Meniere's disease is a probable diagnosis, however, there is no clear definitive objective testing to support this diagnosis.  The VA examiner noted that Meniere's disease was diagnosed based on history only as there was no clear definitive objective testing to support the diagnosis.  He stated that there was no evidence of fluctuating hearing loss on three audiograms from 2008-2009 which is a hallmark of the disease.  He also stated that there was no reporting of EMG testing which would show a reduced vestibular response in Meniere's disease nor any finding of electrocochleography which could also be diagnostic.  

According to the examiner, both hearing loss and tinnitus are symptoms associated with Meniere's but not specific for Meniere's disease.  He stated that there is a common over diagnosis of Meniere disease and that there is no pathophysiologic association between hearing loss or tinnitus as causing Meniere's.  The exact etiology of Meniere's, he said, is unknown but thought to be due to an overproduction of endolymph.  Hearing loss and tinnitus, however, have not shown to cause an overproduction of endolymph and therefore are not known causes of Meniere's disease.  Stated differently, the examiner related that hearing loss and tinnitus are known symptoms of Meniere's disease but are neither a cause nor evidence that Meniere's disease exists or may occur.  

The Veteran related during his May 2011 hearing that a healthcare professional told him that his Meniere's disease was caused by his hearing loss or tinnitus.  

Given the above record, the Board finds that service connection for Meniere's disease on a secondary basis must be denied.  Although the Veteran asserts that his Meniere's disease is secondary to his service-connected bilateral hearing loss disability and/or tinnitus, the more competent and probative evidence establishes otherwise.  In this regard, the Veteran has been examined by a VA medical professional for the purpose of obtaining an opinion regarding the relationship between his service-connected bilateral hearing loss disability and tinnitus and his Meniere's disease.  In sum, the examiner expressly concluded that hearing loss and tinnitus are not shown to cause an overproduction of endolymph and therefore are not known causes of Meniere's disease.  It was found that that there is no pathophysiologic association between hearing loss or tinnitus as causing Meniere's.  

The Board acknowledges J. C's opinion that the Veteran had a long history of tinnitus which is common with Meniere's disease and that it was very possible that the Veteran's vertigo and hearing loss are also service connected.  However, the use of the word "possible" renders the opinion speculative.  As such, the opinion has diminished probative value.  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  Here, the Board has assigned greater probative value to the opinion of the VA examiner.  In this regard, the opinion was rendered by a medical professional who has the expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the Veteran's contentions and based his opinion on a review of the claims folder as well as a complete physical examination of the Veteran.  The opinion is also well reasoned and very thorough.  

The Board has considered the Veteran's statements regarding the etiology of his Meniere's disease.  The Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  Although the Board has considered the written statements and personal hearing testimony of the Veteran but to the extent that any such lay statements are being offered to answer the question of whether the Veteran's Meniere's disease is related to his service-connected bilateral hearing loss disability and/or tinnitus, such evidence is not probative.  Such matters are within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is a layperson without the appropriate medical training or expertise, he is not competent to render probative (i.e., persuasive) opinions on this medical matter. 

In sum, the evidence deemed most probative by the Board establishes that, although the Veteran has Meniere's disease, his current disability is not attributable to service or a service-connected disability.  


b.  Direct Service Connection 

As to service connection for Meniere's disease on a direct bases under 38 C.F.R. § 3.303(a), the Board notes that the Veteran is both competent and credible to report on what he can see and feel while on active duty, such as dizziness, even when not documented in his service treatment records.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  

However, service treatment records, including the June 1975 examination, are negative for complaints or treatment for symptoms of or a diagnosis of Meniere's disease.  In fact, when examined in June 1975 the examiner specifically opined that his clinical evaluation was normal. 

As to the lay claims, the Board finds that diagnosing Meniere's disease requires special medical training that the Veteran does not have and therefore it is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra.  Therefore, since layperson are not capable of opining on matters requiring medical knowledge, the Board finds that the lay claims regarding the Veteran having a Meniere's disease while on active duty is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); See also Bostain v. West, 11 Vet. App. 124, 127 (1998). 

Moreover, the Board finds more compelling the service treatment records, including the in June 1975 examinations, which are negative for complaints and/or treatment for or a diagnosis of a Meniere's disease while on active duty than any lay claims found in the record regarding the claimant having symptoms off and/or a diagnosis of a Meniere's disease while on active duty.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

Accordingly, entitlement to service connection for Meniere's disease based on in-service incurrence must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309(a), the Board notes that the post-service record does not show the Veteran being diagnosed with an organic disease of the nervous system in the first post-service year.  Accordingly, entitlement to service connection for Meniere's disease must be denied on a presumptive basis.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1975 and the first complaints, diagnosis, or treatment for Meniere's disease until the late 2000's to be compelling evidence against finding continuity.  Put another way, the multi-decade gap between the Veteran's discharge from active duty and the first objective evidence of the claimed disorder weighs heavily against his claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with dizziness since service.  See Davidson, supra.  The Board also acknowledges that the Veteran told one of VA examiners that he had a 25 years history of dizziness.  The Board also acknowledges that the Veteran's representative is competent to give evidence about what he can see.  Id.  

However, upon review of the claims file, the Board finds that any claims by the Veteran and his representative regarding the claimant having Meniere's disease since service is not credible.  In this regard, such claims are contrary to what is found in the in-service and post-service medical records including the June 1975 in-service examination.  The Board also finds the fact that the Veteran did not seek medical treatment for the disability in the decades following his separation from military service weights against the claim.  If he did have this problem since 1975, it seems likely that they would have shown up in one of his earlier medical records. 

In these circumstances, the Board gives more credence and weight to the lack of medical evidence, which does not show complaints, diagnoses, or treatment for the claimed disorder for decades following his separation from active duty in 1975, than any claims by the Veteran and his representative to the contrary.  Therefore, entitlement to service connection for Meniere's disease based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's current Meniere's disease and an established injury, disease, or event of service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, when examined by VA in December 2009 and September 2010 for the express purpose of determining the origins of Meniere's disease neither examiner opined after a review of the record on appeal and examination of the claimant that it was directly caused by his military service.  In fact, the December 2009 VA examiner opined that it was unlikely that the Veteran's Meniere's disease was associated with service as the etiology for Meniere's disease was not related to the noise exposure.  This opinion is not directly contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

As to any claim by the Veteran and his representative regarding the claimant's Meniere's disease being caused by his military service, the Board finds that this condition may not be diagnosed by its unique and readily identifiable features because special training is required to diagnose it and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that any such opinions that his Meniere's disease was caused by service are not competent evidence.  Routen, supra; See also Bostain, supra.   Moreover, the Board finds more credible the expert opinion provided by the VA examiner in December 2009 than these lay claims.  See Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Based on the discussion above, the Board also finds that service connection for Meniere's disease is not warranted based on the initial documentation of the disability after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau, supra.

c.  Conclusion

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Because the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim is denied.


ORDER

Service connection for Meniere's disease is denied.  



REMAND

The Veteran has appealed the denial of service connection for a low back disability.  According to the Veteran, his back problems began in basic training and continued.  

During the June 1975 separation examination, the Veteran reported that he had back pain since joining service.  He listed back pain as his only problem.  Examination revealed no evidence of fracture of the lower spinal cord.  

Post service treatment records show diagnoses of low back pain, lumbosacral radiculitis, and lumbar degenerative disc disease.  In the October 2006 QTC examination, the Veteran was seen for complaints of low back pain which he reported existed since 1973.  Dr. C opined that the low back condition was less likely due to an event or injury or disease acquired while in service.  He stated that the Veteran reported that he had back pain on the first day of service and no event was described while in service but the first day in service activity cannot be excluded.  In another report, Dr. C noted that per a May 2006 report the Veteran was involved in a motor vehicle accident which suggested that his low back pain began at that time.  

In February 2007, Dr. J diagnosed lumbar spondylosis and related that the Veteran had a history of low back pain dating back to service.  In an April 2007 statement, she opined that it was more likely than not that there was contribution from the Veteran's military service to his development of spondylosis and related symptoms.  

The Board notes that the evidence contains varying opinions regarding the etiology of the Veteran's back disability.  However, the record is insufficient to adequately address this claim.  In this regard, although a VA opinion was rendered in October 2006, the opinion does not take into account the Veteran's lay statements regarding his in service back injuries to include having a sergeant stand on his back while he tried to do pushups.  It is also noted that the opinion lacks an adequate rationale and is contradictory.  Furthermore, while Dr. A has opined that the Veteran's back disability is more than likely related to service, the Board notes that Dr. A does not take into account the Veteran's May 2006 car accident in which back pain was reported thereafter.  In sum, the opinions are record are insufficient to address the issue presented.   

In light of the in service manifestations and the Veteran's assertions of continuity, we find that a remand is warranted to obtain an opinion that takes into account the Veteran's lay statements, the service treatment records, and post service injuries and manifestations.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  We find that a VA compensation and pension examination is needed for proper adjudication of the above claim.  In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claim, and based upon guidance from the Court, remand for the purpose of obtaining a VA examination(s) is required.

Given the Veteran's claims regarding receiving ongoing treatment for his low back disability, while the appeal is in remand status his contemporary treatment records from the San Antonio VA Medical Center and San Antonio Orthopedic Group should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(b).

Accordingly, this issue is REMANDED for the following actions:

1.  After obtaining any needed authorizations, obtain and associate with the claims file the Veteran's contemporary treatment records from all sources including the San Antonio VA Medical Center and San Antonio Orthopedic Group.  All actions to obtain the requested records should be documented fully in the claims file.

2.  After undertaking the above development to the extent possible, schedule the Veteran for a VA examination to determine if his low back disability is related to service to include the claimed in service injury.  The claims folder must be provided to the examiner for review.  All appropriate testing should be conducted.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's current low back disability has continued since his military service or was caused by his military service? 

b.  Is it at least as likely as not (50 percent probability or more) that any arthritis of the low back manifested itself to a compensable degree in the first post-service year?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his disability even when not documented in his medical records.  

In providing answers to the above questions, the examiner must provide a medical reason for its conclusion and mere citation to negative evidence is not a sufficient basis for the medical opinion.  

If the examiner cannot provide an answer to either of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

3  The RO/AMC should thereafter readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefit, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Neil T. Werner
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


